PER CURIAM
Defendant appeals his conviction for criminal nonsupport, contending that the statute under which he was convicted, ORS 163.555(f),1 is unconstitutionally vague and therefore violates Article I, sections 20 and 21, of the Oregon Constitution. We affirm.
In State v. Timmons, 75 Or App 678, 706 P2d 1018, rev den 300 Or 451 (1985), we concluded that the language in ORS 163.555(1), “without lawful excuse,” which defendant contends violates the state constitution, is not unconstitutionally vague under the Fourteenth Amendment. We reach the same result under the Oregon Constitution. Defendant urges us to adopt the reasoning of the Washington Supreme Court in State v. Richmond, 102 Wash 2d 242, 683 P2d 1093 (1984), to reach a contrary conclusion. However, we specifically rejected that reasoning in State v. Timmons, supra, 75 Or App at 681.
Affirmed.

 ORS 163.555(1) provides:
“A person commits the crime of criminal nonsupport if, being the parent, lawful guardian or other person lawfully charged with the support of a child under 18 years of age, born in or out of wedlock, the person refuses or neglects without lawful excuse to provide support for such child.”